Citation Nr: 0111877
Decision Date: 04/24/01	Archive Date: 05/21/01

DOCKET NO. 00-18 346               DATE  APR 24, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to an increased rating for bilateral hearing loss,
currently evaluated as zero percent.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

N. Pflanz, Associate Counsel 

INTRODUCTION 

The veteran had active service from February 1962 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a June 2000 rating decision of the Houston, Texas
Department of Veterans Affairs (VA) Regional Office (RO). In that
rating decision, the RO denied the veteran's claim for an
evaluation in excess of zero percent for bilateral hearing loss.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proc(,ed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)). Therefore, for
these reasons, a remand is required.

- 2 -

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

In his notice of disagreement dated in June 2000, and in his
substantive appeal dated in July 2000, the veteran alleged that
during a May 2000 VA audiology examination, the examiner "had the
volume set so high that it hurt my ears and I could not hear
anything from that point on and I still have pain in my ears and I
cannot hear voice at all, I just hear noise." The veteran requested
a new audiology examination.

The veteran is competent to report a worsening of his disability.
His reports of increasing difficulty hearing since the last VA
examination constitute an assertion that his condition has worsened
since the last examination. The veteran is entitled to a new VA
examination where there is evidence that the condition has worsened
since the last examination. Snuffer v. Gober, 10 Vet. App. 400
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95
(1995).

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

2. The RO should schedule the veteran for an audiology examination
to determine the current severity of his bilateral hearing loss in
accordance with 38 C.F.R.

- 3 -

4.85 (2000). The examiner should review the claims folder prior to
completing the examination report and not such review in the
report.

3. Thereafter, following compliance with the notice and duty to
assist provisions of the new law, the RO should readjudicate this
claim. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The veteran is advised that the examination requested in this
remand is deemed necessary to evaluate his claim and that his
failure, without good cause, to report for scheduled examinations
could result in the denial of his claim. 38 C.F.R. 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 4 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



